Citation Nr: 0028565	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  98-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee disability.

2.  Entitlement to a rating in excess of 10 percent for left 
ankle disability.

3.  Entitlement to a rating in excess of 10 percent for low 
back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
September 1967.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2000, at which time, it was remanded 
for further development.  Following that development, the 
Department of Veterans (VA) Regional Office (RO) in Chicago, 
Illinois confirmed and continued 10 percent ratings for the 
veteran's following disabilities:  left knee disability; left 
ankle disability; and low back disability.  Thereafter, the 
case was returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left knee disability is manifested 
primarily by pain and mild swelling.

3.  The veteran's left ankle disability is manifested 
primarily by pain on palpation, pain on motion, swelling, and 
mild limitation of motion.

4.  The veteran's low back disability is manifested primarily 
by pain on motion; pain on palpation; flexion to at least 70 
degrees; and weakness on extension.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).

2.  The criteria for a rating in excess of 10 percent for 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5271 (1999).

3.  The criteria for a rating in excess of 10 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim).  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability. 

The RO's January 1998 decision on appeal, which granted 
entitlement to service connection for left knee disability, 
left ankle disability, and for low back disability was an 
initial rating award.  The veteran was assigned a 10 percent 
rating for each of those disabilities, effective August 22, 
1997.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation." When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically, limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  


I.  The Left Knee

The service-connected left knee disability is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 
10 percent rating is warranted for mild impairment of the 
knee with subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate impairment of the knee with 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe impairment also with recurrent 
subluxation or lateral instability.

After reviewing the record, the Board is of the opinion that 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 are also 
potentially applicable in evaluating the veteran's left knee 
disability.  Under those codes, a 10 percent rating is 
warranted when flexion is limited to 45 degrees or extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
when flexion is limited to 30 degrees or extension is limited 
to 15 degrees.  A 30 percent evaluation is warranted when 
flexion is limited to 15 degrees or extension is limited to 
20 degrees.  A 40 percent evaluation is warranted when 
extension is limited to 30 degrees, and a 50 percent rating 
is warranted when extension is limited to 45 degrees.

Evidence received in support of the veteran's appeal includes 
reports of VA orthopedic examinations, performed in October 
1997 and April 2000; the transcript of a hearing held at the 
RO in September 1998; and VA outpatient records reflecting 
treatment in November 1998 and in January and May 1999.  Such 
evidence shows that the veteran's service-connected left knee 
disability is manifested primarily by pain and mild swelling.  
He can extend the knee fully and can flex the knee to at 
least 125 degrees without pain which is within 15 degrees of 
the predicted degree of flexion (38 C.F.R. § 4.71).  
Moreover, there is no evidence of recurrent subluxation or 
instability.  He reportedly uses a cane during prolonged 
walking; however, the use of that cane is in deference to a 
limp caused by a service-connected right knee disability (See 
also, VA examination report, dated in June 1999), which is 
not at issue here.  Although he recently reported occasional 
flare-ups (VA examination report, dated in April 2000), 
manifested by swelling and increased pain in his left knee, 
the evidence, dated prior to April 2000 is negative for any 
documentation of such flare-ups or of adequate pathology 
associated with such flare-ups.  Swelling of the left knee 
was identified on three occasions from November 1998 to May 
1999, however, it was characterized as mild in nature, and 
none has been clinically identified since that time.  
Moreover, there is no evidence of heat, discoloration, 
deformity, crepitus, or abnormal weight bearing favoring the 
left side.  There are clinical reports of arthritis of the 
knees in the noted VA outpatient treatment records; however, 
such disability has not been confirmed by X-ray findings.  
Finally, there is no objective evidence of disuse of muscles 
associated with left knee function, such as atrophy; abnormal 
callosities; the absence of normal callosities; skin changes; 
lack of normal endurance; excess fatigability; or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45.  Therefore, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's service-connected left knee 
disability.  In arriving at this decision, the Board has 
considered the possibility of a higher schedular evaluation 
under other diagnostic codes applicable to the evaluation of 
knee disability; however, they require the presence of 
ankylosis of the knee (Diagnostic Code 5256), dislocation of 
the semilunar cartilage (Diagnostic Code 5258), or 
nonunion/malunion of the tibia and fibula (Diagnostic Code 
5262), none of which are present in the veteran's case.  

II.  The Left Ankle

The veteran's left ankle disability is rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent 
rating is warranted for moderate limitation of motion of the 
ankle, while a 20 percent evaluation is warranted for marked 
limitation of motion.  

Evidence submitted in support of the veteran's claim for an 
increased rating for his left ankle disability consists of 
the reports of the VA examinations, performed in October 1997 
and April 2000; the transcript of his hearing on appeal; and 
the report of VA outpatient treatment rendered in December 
1997.  Such evidence shows that the veteran's left ankle 
disability is manifested primarily by pain on palpation, pain 
on motion, swelling, and mild limitation of motion.  Though 
painful, plantar flexion is full, and dorsiflexion is within 
10 degrees of the expected range of motion.  38 C.F.R. 
§ 4.71.  There is no evidence of arthritis confirmed by X-ray 
findings or of instability.  Although the report of the April 
2000 VA examination indicates painful flare-ups, the evidence 
is otherwise negative for documentation of such flare-ups or 
for adequate pathology associated with such flare-ups.  
Swelling of the left ankle was identified in October and 
December 1997.  On the former occasion, it was characterized 
as mild in nature, and swelling of the ankle has not been 
identified since December 1997.  Moreover, there is no 
evidence of heat, discoloration, deformity, crepitus, or 
abnormal weight bearing favoring the left side to suggest the 
presence of painful flare-ups.  Finally, there is no 
objective evidence of disuse of muscles associated with left 
ankle function, such as atrophy; abnormal callosities; the 
absence of normal callosities; skin changes; lack of normal 
endurance; excess fatigability; or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45.  Therefore, the preponderance of the 
evidence more nearly approximates the criteria for a 10 
percent rating for the veteran's service-connected left ankle 
disability.  In arriving at this decision, the Board has 
considered the possibility of a higher schedular evaluation 
under other diagnostic codes applicable to the evaluation of 
ankle disability; however, they require the presence of 
ankylosis of the ankle or subastragalar or tarsal joint 
(Diagnostic Codes 5270 or 5272); malunion of the os calcis or 
astragalus (Diagnostic Code 5273), or the residuals of an 
astragalectomy (Diagnostic Code 5274), none of which are 
present in the veteran's case.

III.  The Low Back

The residuals of the veteran's low back injury are rated in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 10 percent rating is warranted when 
there is characteristic pain on motion.  A 20 percent rating 
is warranted when there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating is warranted when 
there is listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.

Limitation of motion of the lumbar spine is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 
10 percent rating is warranted for slight limitation of 
motion of the lumbar spine.  A 20 percent rating is warranted 
for moderate limitation of motion, and a 40 percent rating is 
warranted for severe limitation of motion.

Evidence submitted in support of the veteran's appeal for an 
increased rating for his low back disability consists of the 
reports of the VA examinations, performed in October 1997 and 
April 2000; the transcript of his hearing on appeal; and the 
report of VA outpatient treatment rendered in November 1998.  
The foregoing evidence shows that the veteran's service-
connected low back disability is manifested primarily by pain 
on motion; pain on palpation; low back flexion to at least 70 
degrees, albeit with pain; and weakness on extension.  There 
is no evidence, however, that the limitation of motion is any 
more than mild in degree or that there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position; listing of the whole 
spine to the opposite side; positive Goldthwait's sign; 
marked limitation of forward bending in the standing 
position; narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Although the veteran also reports painful flare-ups of his 
service-connected low back disability (April 2000 VA 
examination report), which reportedly worsen his condition by 
an additional 10 percent during the flare-up, there is no 
documented record of a flare-up in any of the treatment or 
examination reports prior to April 2000.  Moreover, there is 
no evidence of lack of normal endurance, excess fatigability, 
or incoordination.  Finally, there is no evidence of 
crepitus, atrophy of associated muscles, deformity, 
malalignment, or discoloration.  Therefore, the preponderance 
of the evidence is against a rating in excess of 10 percent 
for the veteran's service-connected low back disability.  In 
arriving at this decision, the Board has considered the 
possibility of a higher schedular evaluation under other 
diagnostic codes applicable to the evaluation of the lumbar 
spine; however, there is no evidence of the residuals of a 
fractured vertebra (Diagnostic Code 5285); ankylosis 
(Diagnostic Codes 5286 and 5289); intervertebral disc 
syndrome (Diagnostic Code 5293); or sciatica (Diagnostic Code 
8520).  Accordingly, rating consideration under those codes 
is not warranted for the veteran's low back disability.

IV.  Additional Procedural Considerations

As noted above, where an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  However, the 
Board notes that the level of impairment caused by the 
foregoing service-connected disabilities has been generally 
consistent since the veteran's original claim of entitlement 
to service connection, which was received at the RO in August 
1997.  Accordingly, there is no basis for the assignment of 
staged ratings noted in Fenderson.

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected left knee disability; left 
ankle disability; and/or low back disability; however, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  During his most recent hearing, the veteran 
testified that he had been fired from his job at a bank, 
because he made too many mistakes; however, there is no 
evidence that his employment difficulties were the result of 
any of the noted disabilities.  Indeed, there is no 
documentation of work missed by the veteran or of termination 
from employment due solely to his left knee disability; left 
ankle disability; and/or low back disability.  

Although the veteran has been treated or examined from time 
to time for the foregoing disabilities, there is no evidence 
of frequent hospitalization or other evidence to suggest that 
any of those disabilities are so unique that they render 
impractical the application of the regular schedular 
standards.  Rather, the record shows that the manifestations 
of those disabilities are essentially those contemplated by 
the current schedular evaluations.  It must be emphasized 
that disability ratings are not job-specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
evidence to the contrary, the Board finds no reason for 
referral of this case to the Director of VA Compensation and 
Pension Services for a rating outside the regular schedular 
criteria.


ORDER

Entitlement to a rating in excess of 10 percent for left knee 
disability is denied.

Entitlement to a rating in excess of 10 percent for left 
ankle disability is denied.

Entitlement to a rating in excess of 10 percent for low back 
disability is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 

